COVINGTON, Judge.
Edrick Lee Hines appeals from the summary denial of his motion to correct illegal sentence. Hines claims that his sentence is illegal under this court’s decision in Taylor v. State, 818 So.2d 544 (Fla. 2d DCA 2002), which held chapter'99-188, Laws of Florida, unconstitutional. Hines’ claim is facially insufficient as he does not claim that his date of offense is within the window created by Taylor, nor does he inform the court of what he was convicted, all things required to create a facially sufficient Taylor claim. We therefore affirm without prejudice to Hines’ filing a facially sufficient 3.800(a) motion.
FULMER and KELLY, JJ., Concur.